April 11, 2008


Mr. J. Wade Birdwell
Wallach, Andrews & Stouffer, P.C.
550 Bailey Avenue, Suite 500
Fort Worth, TX 76107
Mr. Charles M. Noteboom
Noteboom - The Law Firm
669 Airport Freeway, Suite 100
Hurst, TX 76053

RE:   Case Number:  07-0227
      Court of Appeals Number:  02-07-00005-CV
      Trial Court Number:  017-218455-06

Style:      WENDY COLLINI, M.D.
      v.
      MARTHA PUSTEJOVSKY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |